DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The indicated allowability of claim 6-8 are withdrawn in view of the newly discovered reference(s) to Tran et al. (US8094012B1), Ovsiannikov (US20170272726A1), Tanaka (US 5,336,900) and Fox (US 20200029189 A1). Rejection(s) based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, claim 10 recites the limitation phrase “a receiver, operatively coupled with the processor, receiving first unique identity data.” The effect of the current claim language is that the apparatus claim is infringed only when the device is actively performing the steps (performing the method), and not infringed when the device is not performing the step.  Because this claim recites both an apparatus and a method for using that apparatus, they do not apprise a person of ordinary skill in the art of their scope, and it is invalid under 35 U.S.C. 112 (b). See IPXL Holding, L.L.C.v. Amazon.com, Inc, 430 F.3d 1377, 1384 (Fed. Cir. 2005).
Regarding claims 11-24, claims 11-24 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 11-24 do not remedy this deficiency and therefore inherit the rejection of the parent claim.

	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US8094012B1), hereinafter referred to as Tran, in view of Ovsiannikov (US20170272726A1), hereinafter referred to as Ovsiannikov. 
Regarding claim 1, Tran discloses a marker configured to measure a distance between itself and another marker, comprising: a rangefinder that is capable of measuring the distance between the marker and the another marker (See col 2: 30-38 - each tag an ultrasonic rangefinder; col 6:19-30 - sensors (i.e. antennas, transceivers and rangefinders) and logic (through microprocessor 16) are integrated into each AC RFID tag 10 and; col 6:49-55 - the first tag calculates distance to the second tag). 
Tran does not explicitly disclose a visually distinctive characteristic on the marker via which the marker is visually identified.
However, Ovsiannikov from the same or similar endeavor discloses a visually distinctive characteristic on the marker via which the marker is visually identified (See [0082] - Each reflective marker may be of a pre-defined geometrical shape).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tran to add the teachings of Ovsianniko as above, in order to easily identify each marker  (Ovsiannikov, [0091]).
Regarding claim 2, Tran and Ovsiannikov disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tran does not explicitly disclose the marker according to claim 1, wherein: the rangefinder is an optical transceiver that transmits a light pulse to a target and receives a reflected light pulse from the target 
However, Ovsiannikov from the same or similar endeavor discloses the marker according to claim 1, wherein: the rangefinder is an optical transceiver that transmits a light pulse to a target and receives a reflected light pulse from the target (See [0008], [0089 and [0099]).
The motivation for combining Tran and Ovsiannikov has been discussed in connection with claim 1, above. 
Regarding claim 3, Tran and Ovsiannikov disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tran discloses the marker according to claim 2, wherein: the rangefinder employs one of range-finding methods that include a laser, a radar, a sonar, a lidar, and an ultrasonic method (See Col 2:30-32;).
Regarding claim 4, Tran and Ovsiannikov disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tran does not explicitly disclose the marker according to claim 1, further comprising: a body having at least one reflective surface that reflects a light pulse from the another marker 
However, Ovsiannikov from the same or similar endeavor discloses the marker according to claim 1, further comprising: a body having at least one reflective surface that reflects a light pulse from the another marker (See [0008]).
The motivation for combining Tran and Ovsiannikov has been discussed in connection with claim 1, above. 
Regarding claim 7, Tran and Ovsiannikov disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tran does not explicitly disclose marker according to claim 1, wherein: the visually distinctive characteristic is one of a shape, a color, a texture, a size, a pattern or a reflectivity.
However, Ovsiannikov from the same or similar endeavor discloses marker according to claim 1, wherein: the visually distinctive characteristic is one of a shape, a color, a texture, a size, a pattern or a reflectivity(See [0082]).
The motivation for combining Tran and Ovsiannikov has been discussed in connection with claim 1, above. 
Regarding claim 8, Tran and Ovsiannikov disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tran discloses the marker or a portion of the marker is capable of being pivotably or tiltably adjusted such that the visually distinctive characteristic is readily observable from an observing direction (See FIG. 6 - illustrating how each tag can be attached to a respective object. Examiner asserts that one of ordinary skill in the art would readily know that AC RFID tags disclosed by Tran is a mobile device capable of being pivotably or tiltably adjusted).
Regarding claim 9, Tran and Ovsiannikov disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tran discloses a transmitter (See col 7:41-51;); and
a receiver wherein the marker is capable of communicating the measured distance with the another marker or with a controller via the transmitter and/or the receiver. (See col 6: 53-55; and col 7: 41-51;)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tran and Ovsiannikov to add the teachings of Guthrie as above, in order to  output the distance in a display (Guthrie, [0029]).
Regarding claim 30, Tran and Ovsiannikov disclose all the limitations of claim 25, and is analyzed as previously discussed with respect to that claim.
Tran does not explicitly disclose the method of communicating between a marker and at least one other marker as set forth in claim 25: wherein the receiving step includes: receiving the first unique identity data from the first other marker as 5respective light pulses from two reflective surfaces of the first other marker; and further including: determining a first distance between the marker and the first other marker based on the respective light pulses
However, Ovsiannikov from the same or similar endeavor discloses the method of communicating between a marker and at least one other marker as set forth in claim 25: wherein the receiving step includes: receiving the first unique identity data from the first other marker as respective light pulses from two reflective surfaces of the first other marker; and further including: determining a first distance between the marker and the first other marker based on the respective light pulses (See [0092]).
The motivation for combining Tran and Ovsiannikov has been discussed in connection with claim 1, above. 
Regarding claim 31, Tran and Ovsiannikov disclose all the limitations of claim 30, and is analyzed as previously discussed with respect to that claim.
Tran does not explicitly disclose the method of communicating between a marker and at least one other marker as set forth in claim 30, wherein the determining step includes: determining a first difference between different radii of the respective reflective 5surfaces of the first other marker based on the light pulses; determining the first unique identity data of the first other marker as a first difference between the different radii of the respective reflective surfaces, relative to a center line of a body of the first other marker; and determining the first unique identification code of the first other marker 10based on the first unique identity data
However, Ovsiannikov from the same or similar endeavor discloses the  method of communicating between a marker and at least one other marker as set forth in claim 30, wherein the determining step includes: determining a first difference between different radii of the respective reflective 5surfaces of the first other marker based on the light pulses; determining the first unique identity data of the first other marker as a first difference between the different radii of the respective reflective surfaces, relative to a center line of a body of the first other marker; and determining the first unique identification code of the first other marker 10based on the first unique identity data (See [0092]).
The motivation for combining Tran and Ovsiannikov has been discussed in connection with claim 1, above. 

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Fox (US 20200029189 A1), hereinafter referred to as Fox. 
Regarding claim 15, Tran discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Tran does not explicitly disclose marker according to claim 10, wherein: the first unique identification code is a first Morse code identifier
However, Fox from the same or similar endeavor discloses wherein: the first unique identification code is a first Morse code identifier (See [0027).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tran to add the teachings of Fox as above, in order to easily identify each marker  (Fox, [0027]).
Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 15.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Ovsiannikov, and further in view of Tanaka (US 5,336,900), hereinafter referred to as Tanaka
Regarding claim 5, Tran and Ovsiannikov disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim
Tran does not explicitly disclose the marker according to claim 4, wherein: the body includes a stepped portion such that the body provides at least two reflective surfaces having different radii relative to a center line of the body
However, Tanaka from the same or similar endeavor discloses the marker according to claim 4, wherein: the body includes a stepped portion such that the body provides at least two reflective surfaces having different radii relative to a center line of the body (Col.4 lines 18-24, receiver 245 includes a lens (e.g. reflective surface), see Fig.2 Col.4 lines 5-67).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tran and Ovsiannikov to add the teachings of Tanaka as above, in order to return light pulse on a fiber optic coupling 255 situated adjacent lens 250 (Tanaka, Col.4:18-24).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14, 16-27 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al.  US 8,094,012 B1, hereafter Tran.
Regarding Claim 10, Tran disclosed, a marker (Col.2: 19-22, a plurality of tags), comprising: a processor (Col.2:30-37, each tag can further include a microprocessor); a storage device operatively coupled with the processor (Col. 4:15-16 - such microprocessor can include an integrated circuit computer with memory capacities)
ties. ); and a receiver, operatively coupled with the processor (Col. 4:14-15 - Transceiver 14 is connected to a microprocessor), receiving first unique identity data from a first other marker, the first unique identity data received from the first other marker is a first unique identification code (See Col. 7:52-65 - the two object AC RFID tags 10 communicate their identities. See also Col. 5:30-35 - Agent nodes 48 perform RF scanning periodically to find which other agents and clients are in their RF range. Examiner submits that RFID (radio frequency identification) is a form of wireless communication that incorporates the use of electromagnetic or electrostatic coupling in the radio frequency portion of the electromagnetic spectrum to uniquely identify an object, animal or person)
Regarding Claim 11, Tran discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, the marker according to claim 10, wherein: the receiver includes a ranging circuit that is capable of measuring a first distance between the marker and the first other marker; and the processor associates the first distance with the first unique identity data of the first other marker (See Col.2: lines 30-37- ultrasonic rangefinder; Col. 4:1-24; Col. 6:19-55; and claim 9).
Regarding Claim 12, Tran discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Further,  Tran disclosed, the marker according to claim 11, wherein: the processor transmits the associated first distance and the first unique identity data of the first other marker to the storage device (Col. 4:1-24; Col. 6:19-55 and Col. 4:15-16 - such microprocessor can include an integrated circuit computer with memory capacities)
).
Regarding Claim 14, Tran discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, the marker according to claim 10, wherein: the first unique identification code is a first frequency identifier (Col. 1:41 - radio frequency identification (RFID) tags)
Regarding claims 16-18, claims 16-18 are directed to a marker and the limitations claimed on claims 16-18 are limitations directed to another marker, and therefore not positively recited claim limitation.
Regarding Claim 19, Tran discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, marker according to claim 10, further including: a transmitter transmitting a main unique identification code of the marker to at least one of a remote electronic control unit and the first other marker (Col. 1:41 - radio frequency identification (RFID) tags; See Col. 7:52-65 - the two object AC RFID tags 10 communicate their identities. See also Col. 5:30-35 - Agent nodes 48 perform RF scanning periodically to find which other agents and clients are in their RF range. Examiner submits that RFID (radio frequency identification) is a form of wireless communication that incorporates the use of electromagnetic or electrostatic coupling in the radio frequency portion of the electromagnetic spectrum to uniquely identify an object, animal or person)
Regarding Claim 20, Tran discloses all the limitations of claim 19, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, wherein: the processor determines the first unique identification code of the first other marker based on the first unique identity data received from the first other marker; and the transmitter transmits the main unique identification code of the marker and the first unique identification code of the first other marker to the remote electronic control unit (Col. 1:41 - radio frequency identification (RFID) tags; See Col. 7:52-65 - the two object AC RFID tags 10 communicate their identities. See also Col. 5:30-35 - Agent nodes 48 perform RF scanning periodically to find which other agents and clients are in their RF range. Examiner submits that RFID (radio frequency identification) is a form of wireless communication that incorporates the use of electromagnetic or electrostatic coupling in the radio frequency portion of the electromagnetic spectrum to uniquely identify an object, animal or person)
Regarding Claim 21, Tran discloses all the limitations of claim 20, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, wherein: the processor identifies the marker as a master marker and the first other marker as a slave marker; the master marker communicates with both the remote electronic control unit 5and the slave marker; the slave marker communicates with the master marker; and the slave marker only communicates with the electronic control unit through the master marker (See FIGS 4 and 5 - diagram of multiple AC RFID agent (master) nodes and client nodes (slave) in an extended tag network )
Regarding Claim 22, Tran discloses all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, marker according to claim 21, wherein: the processor identifies a second other marker as a second slave marker; the master marker communicates with the remote electronic control unit, the first slave marker and the second slave marker; the second slave marker communicates with the master marker; and the second slave marker remote only communicates with the electronic control unit through the master marker (Col. 1:41 - radio frequency identification (RFID) tags; See Col. 7:52-65 - the two object AC RFID tags 10 communicate their identities. See also Col. 5:30-35 - Agent nodes 48 perform RF scanning periodically to find which other agents and clients are in their RF range. Examiner submits that RFID (radio frequency identification) is a form of wireless communication that incorporates the use of electromagnetic or electrostatic coupling in the radio frequency portion of the electromagnetic spectrum to uniquely identify an object, animal or person. See also FIGS. 4 and 5 - diagram of multiple AC RFID agent (master) nodes and client nodes (slave) in an extended tag network )
Regarding Claim 23, Tran discloses all the limitations of claim 22 ranging circuit, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, wherein: the receiver receives second unique identity data from the second slave marker; the ranging circuit is capable of measuring a second distance between the marker and the second slave marker; -7- Reply to Office Action of September 1, 2021US Appln. No. 16/985,351 5the processor associates the second distance with the second unique identity data of the second other marker; and the transmitter transmits a second unique identification code of the second other marker to the remote electronic control unit (See Col.2: lines 30-37- ultrasonic rangefinder; Col. 4:1-24; Col. 6:19-55; and claim 9).
Regarding Claim 24, Tran discloses all the limitations of claim 23 ranging circuit, and is analyzed as previously discussed with respect to that claim.
Further, Tran disclosed, wherein: marker according to claim 23, wherein: the receiver receives the first unique identity data from the first slave marker before receiving the second unique identity data from the second slave marker. (See Col.2: lines 30-37- ultrasonic rangefinder; Col. 4:1-24; Col. 6:19-55; and claim 9 See also FIGS. 4 and 5 - diagram of multiple AC RFID agent (master) nodes and client nodes (slave) in an extended tag network )
Regarding claims 25-27, claims 25-27 are rejected under the same art and evidentiary limitations as determined for the apparatus of claims 10-12.
Regarding claims 32-35, claims 32-35 are rejected under the same art and evidentiary limitations as determined for the apparatus of claims 19-23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486